IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

REBECCA A. BRUNOTTE                        )
                                           )
                                           )
              Plaintiff,                   )
                                           ) Civil Action No. 08-0587 (FJS)
       V.                                  )
                                           ) ECF
DAN M. TANGHERLINI                         )
Acting Administrator, General Services     )
Administration                             )
              Defendant.                   )
                             ____________ )




                             STIPULATION OF DISMISSAL

       It is hereby stipulated and agreed, by and between Plaintiff Rebecca Brunotte and

Defendant Dan M. Tangherlini, Acting Administrator, General Services Administration,

through their respective counsel, that this action is hereby dismissed with prejudice

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and in

accordance with a settlement agreement fully executed by the parties.



Respectfully submitted,

        /s/
______________________
JOSEPH V. KAPLAN                                  RONALD C. MACHEN, JR.,
D.C. BAR # 347344                                 D.C. BAR # 447889
ANDREW J. PERLMUTTER                              United States Attorney
D.C. BAR # 489601                                 for the District of Columbia


                                              1
  PASSMAN & KAPLAN, P.C.
  1828 L Street NW, Suite 600
  Washington, D.C. 20036                   DANIEL F. VAN HORN,
  (202) 789-0100                           D.C. BAR # 924092
  aperlmutter@passmanandkaplan.com         Chief, Civil Division


                                           IT IS SO ORDERED:
  Attorneys for the Plaintiff        By:             /s/         -
                                           HEATHER GRAHAM-OLIVER
                                           ___________________________
                                           Assistant United States Attorney
                                           Frederick J. Scullin, Jr.
                                           Civil Division
                                           Senior U.S. District Judge
                                           555 Fourth St., N.W.
                                           Washington, D.C. 20530
                                           Dated: ____________________
                                           (202) 305-1334
                                                       Syracuse, NY
        So Ordered:
                                           heather.graham-oliver@usdoj.gov


___________________________                Attorneys for Defendant.
Frederick J. Scullin, Jr.
Senior U.S. District Judge

    March 7, 2013



DENIED:

___________________________
Frederick J. Scullin, Jr.
Senior U.S. District Judge

Dated: ____________________
       Syracuse, NY




                                       2